Citation Nr: 0408508	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  94-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from June 1987 to June 1991, 
including service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating action by the RO 
that, in pertinent part, denied service connection for memory 
loss.  In January 2000 the Board remanded the issue of 
service connection for memory loss, claimed as due to 
undiagnosed illness to the RO for further development.


REMAND

Subsequent to the Board's previous remand, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  
The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The RO has not provided the notice required by § 5103(a) as 
interpreted by Quartuccio in regard to the veteran's claim 
for service connection for memory loss, claimed as due to 
undiagnosed illness.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following actions: 

The RO should send the appellant and his 
attorney a letter in regard to his claim 
for service connection for memory loss, 
claimed as due to undiagnosed illness, 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


